Citation Nr: 0019213	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for a 
pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from August 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in May 1998 
by the Department of Veterans Affairs (VA) regional office 
(RO) in San Juan, Puerto Rico which denied an increased 
rating for pterygium of the right eye.


FINDING OF FACT

The clinical record discloses no current evidence of a 
pterygium of the right eye or of loss of vision due to 
pterygium.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation of a 
pterygium of the right eye have not been met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Code 6034 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the separation examination, pterygium of the right eye was 
noted.

A rating decision in March 1976 granted service connection 
for pterygium of the right eye, evaluated as noncompensable 
under Diagnostic Code 6034.

The veteran underwent a VA eye examination in March 1998.  
His vision in the right eye was corrected to 20/50 near and 
far.  There was no diplopia or visual field deficit.  The 
diagnoses were age related macular degeneration and senile 
cataracts.  A private optometrist's report in August 1999 
refers to retinal changes in the veteran's eyes. 

On a VA general examination in September 1999, the veteran 
reported that he was treated in sick call on one occasion in 
1943 for a foreign body in the eye.  The examination of the 
eyes disclosed a senile mature cataracts which were the only 
eye disability diagnosed. 

Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of pterygium, and therefore 
he has satisfied the initial burden of presenting a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran a VA examination and 
the opportunity to testify at a personal hearing.  There is 
no indication of additional medical records that the VA 
failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The veteran's service-connected pterygium is evaluated under 
Diagnostic Code 6034.  Diagnostic code 6034 instructs the 
evaluator to "rate for loss of vision, if any."  According to 
Diagnostic Code 6079, which governs vision loss, the evidence 
must show that the veteran has no better than corrected 
vision of 20/50 in one eye and of 20/40 in the other eye in 
order for a compensable evaluation of 10 percent to be 
assigned.  The best distance vision obtainable after best 
correction by glasses will be the basis of rating. 38 C.F.R. 
§ 4.75 (1998).  Compensation is payable for the combination 
of service-connected and nonservice-connected eye 
disabilities only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability. 38 
C.F.R. § 3.383(a).

Pterygium is defined as a triangular patch of hypertrophied 
bulbar subconjunctival tissue, extending from the medial 
canthus to the border of the cornea or beyond or beyond, with 
apex pointing towards the pupil.  Stedman's Medical 
Dictionary 1462 (26th ed. 1995).  The clinical evidence of 
record discloses no current evidence of a pterygium or of 
loss of vision due to pterygium.  The veteran's loss of 
vision is due to nonservice-connected eye disorders, 
including age related macular degeneration and senile 
cataracts.  In the absence of clinical evidence of a 
pterygium, a compensable rating cannot be granted.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board stresses there is 
no current evidence of a pterygium of the right eye.  There 
is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.


ORDER

A compensable rating for a pterygium of the right eye is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

